Citation Nr: 0725208	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for idiopathic 
scoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied the veteran's 
request to re-open his claim of service connection for 
idiopathic scoliosis.


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for idiopathic scoliosis.

2.  The evidence added to the record since February 2003, 
when viewed by itself or in the context of the entire record, 
is cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which denied the 
veteran's request to reopen his service connection claim for 
idiopathic scoliosis is final.  38 U.S.C.A. §§ 7103(a) and 
7105 (West 2002).

2.  The evidence received subsequent to the February 2003 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
idiopathic scoliosis have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Because the issue for consideration is whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for idiopathic scoliosis, 
the Board calls attention to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  That case addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim. 

In the present case, VA satisfied its duty to notify by means 
of the July 2004 letter from the agency of original 
jurisdiction (AOJ) to the veteran.  The letter informed the 
veteran of the new and material standard necessary to re-open 
a claim, and identified the basis for the prior final denial.  
The letter also noted the evidence required to substantiate 
the claim, and of the veteran's and VA's respective duties 
for obtaining evidence.  Such letter did not inform the 
veteran of the laws pertaining to disability ratings or 
effective dates.  However, because the instant decision 
denies the veteran's claim, no higher rating or effective 
date will be assigned.  As such, there is no prejudice to the 
veteran.  The letter containing the appropriate VCAA notice 
was issued prior to the February 2005 unfavorable AOJ 
decision that is the basis of this appeal.  Therefore the 
notice is timely and satisfied the timing requirements of 
Pelegrini, as well as the requirements of Kent, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of private and VA post service 
treatments.  Additionally, the claims file contains the 
veteran's own statements and other lay statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  In determining whether to reopen a claim, a 
current medical examination is not required.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
idiopathic scoliosis.  The Board observes that a rating 
decision denying service connection was issued in April 1970.  
The veteran subsequently requested that his claim be 
reopened, such request was denied by the RO in a February 
2003 rating action.  The veteran did not timely appeal that 
decision and it became final.  See 38 C.F.R. § 7105.

Based on the procedural history outlined above, the issue for 
consideration as to idiopathic scoliosis is whether new and 
material evidence has been received to reopen the claim.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  See 
Smith v. West, 12 Vet. App. 312, 314 (1999).  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The evidence of record received since the time of the last 
unappealed decision in February 2003 includes; private 
medical records from J. L. W., D. C., July 2000 through May 
2001 diagnosing a variety of back problems and attributing 
them to a motor vehicle collision in June 2000; VA medical 
records from June 2005 through March 2006; a February 2007 
medical opinion by I. M. W. H., LCSW; a BVA hearing 
transcript; and the veteran's statements regarding his claim.  

The medical evidence indicates current treatment for back 
problems but does not tend to show that scoliosis was caused 
by or aggravated by military service.  The 2000 and 2001 
private medical records and the 2005 and 2006 VA medical 
reports discuss on-going treatment for the veteran's back 
problems.  They however contain no opinion of a relationship 
between the veteran's condition and his active service or an 
event of service origin.  

The February 2007 social worker's medical opinion by I. M. W. 
H. indicates the veteran has developed depression due to his 
back pain, and recommends that he receive "service-connected 
pension" for his conditions.

At the March 2007 Board hearing the veteran discussed a fall 
while on active duty and the current treatment he is 
receiving.  The veteran described his physical therapy, pain 
management, and medications.  The veteran also mentioned 
treatment by a private physician in 1970.  The evidence of 
record prior to the February 2003 denial included a May 1970 
letter from a private physician regarding the veteran's 
scoliosis.  It also contained statements regarding the 
veteran's fall in service and his current treatment for his 
scoliosis.  Therefore, the veteran's statements at his Board 
hearing regarding trauma in service are not new, as this has 
previously been considered.

The evidence added to the record subsequent to February 2003 
also includes the veteran's statements dated June 2004, July 
2004, October 2004, November 2004, June 2005, November 2005, 
February 2006, March 2006, and October 2006.  Such statements 
predominantly discuss procedural matters in connection with 
the appeals process.  The June 2005 statement states that his 
service medical records note a 30 degree curve of the spine 
and a diagnosis of idiopathic scoliosis which is sufficient 
evidence for a grant.  The veteran's contention is not new 
and material it has been his contention since filing his 
claim in 1969.  The veteran does not address how his active 
service aggravated his scoliosis.  His February 2006 
statement states that his condition was aggravated by 
service.  The veteran further describes that he was unaware 
of his condition prior to service and that the onset of 
symptoms began nine months into his active service.  Such 
information is not new and material and is contained in the 
veteran's service medical records.  The veteran states that 
his symptoms began in service but does not reference medical 
opinions to indicate that his condition was in fact 
aggravated by his service beyond the progression of the 
normal course of the condition.

The evidence added to the record subsequent to the last final 
February 2003 rating decision is not new and material.  
Indeed, it merely repeats the veteran's complaints and 
contentions, which were known at the time of the February 
2003 determination.  The February 2007 social worker's 
opinion provides no basis or rationale, and does not address 
aggravation.  The private and VA medical records indicate 
current treatment following a motor vehicle accident in 2000 
and are thus not material.  Evidence that the veteran's 
scoliosis was aggravated by service is still lacking.  

In conclusion, new and material evidence sufficient to reopen 
a claim of entitlement to service connection for idiopathic 
scoliosis has not been received.  Until the veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen this claim, the benefit of the doubt 
doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for idiopathic scoliosis is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


